UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YVONNE FROST,

                                   Plaintiff,
                                                                   19-CV-9983 (CM)
                       -against-
                                                               ORDER OF DISMISSAL
 CITY OF NEW YORK (HRA); US S.D.
 COURT,

                                   Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated November 5, 2019, the Court directed Plaintiff, within thirty days, to

submit a completed amended request to proceed in forma pauperis (“amended IFP application”)

or pay the $400.00 in fees required to file a civil action in this Court. That order specified that

failure to comply would result in dismissal of the complaint. Plaintiff has not filed an amended

IFP application or paid the fees. Accordingly, the complaint is dismissed without prejudice. See

28 U.S.C. §§ 1914, 1915.

       The Clerk of Court is directed to assign this matter to my docket, transmit a copy of this

order to Plaintiff,1 and note service on the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.




       1
           Plaintiff consents to receive electronic service.
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   December 9, 2019
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
